Citation Nr: 1620254	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO. 10-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel






INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from March 1976 to September 1976 and he served on active duty from March 1977 to September 1977 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied a claim to reopen entitlement to service connection for schizophrenia. The Board granted a petition to reconsider the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, in a February 2015 decision and remanded the matter for additional development. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Following a VA examination in April 2015, the VA examiner opined that the Veteran does not now have and has never been diagnosed with a mental disorder; however, a review of the record shows many treatment records where the Veteran was assigned a mental disorder diagnosis, including during the current appeal period. 

The file will therefore be returned for clarification by the April 2015 examiner and the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, RETURN THE FILE TO THE APRIL 2015 VA EXAMINER AND request that he re-review the file and respond to the below inquiries. If that examiner deems it necessary or IS OTHERWISE UNAVAILABLE, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current psychiatric symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should identify all current psychiatric disorders by diagnosis, if any are present, and provide an opinion as to:

Whether the Veteran's current psychiatric disorder, if any is present, began during service, is otherwise related to any incident of service, or was manifest within one year of service. 

In rendering the above opinion, the examiner must address the Veteran's long history of mental health treatment and previous mental health diagnoses. The examiner must review and discuss the record in conjunction with rendering the requested opinion. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*December 1975 enlistment report of medical examination containing no notation of psychiatric symptoms or disorders. 

*August 1976 individual sick slip noting that the Veteran was requested to go to the mental hygiene department and a chronological record of medical care from the same date showing that the mental hygiene consultation service recommended that he separate from service. 

*June 1977 report of medical examination noting that all of the Veteran's bodily systems, including psychiatric, were abnormal. 

*September 1977 service personnel records showing that the Veteran was not performing well in service and that he was discharged due an inability to accomplish the mission assigned to his duties.

*July 1976, August 1976, and June 1977 reports of medical history where the Veteran stated that he was in good health and did not note any mental disorder complaints or symptoms. 

*March 1979 claim for service connection for a "nervous condition" and "mental anxiety" containing statements that the Veteran was treated in May 1975 and January 1976 for these disorders.

*March 1979 VA hospitalization discharge summary showing diagnoses of schizophrenia, paranoid type, and organic brain syndrome due to a birth trauma and boxing trauma that was non-psychotic. 

*Social Security Administration (SSA) medical treatment records from June 1982 to October 2011 showing various diagnoses for mental function and development disorders, alcohol and drug abuse disorders, and psychiatric disorders, including a personality disorder not otherwise specified (NOS), antisocial personality disorder, paranoid schizophrenic disorder, major affective disorders, intermittent explosive disorder, and dyslexia. 

*March 1988 VA consultation sheet where a VA doctor doubted the March 1979 diagnosis of schizophrenia. 

*November 1988 VA progress note problem list that included a history of suicide attempts, paranoid schizophrenia versus depression, and alcoholism and multiple drug abuses. 

*VA medical treatment records between December 1988 to August 2009 providing diagnoses of adjustment disorder with depression, mixed personality disorder with passive dependent and antisocial features, and general anxiety disorder. 

*June 1993 private treatment note from a substance abuse program showing diagnoses of major depressive disorder, paranoid type schizophrenia, alcohol dependence, cocaine abuse, borderline intellectual functioning, and a developmental reading writing disorder.

*January 1994 VA examination report noting a medical history of suicide attempts, depression, and dyslexia, and a diagnosis of depression. 

*Private community mental health center records between 1999 and 2003 showing continued treatment for psychiatric symptoms, but no medical diagnosis of an acquired psychiatric disorder. 

*October 2001 SSA psychiatric evaluation reporting that the Veteran had been in mental health treatment for years due to paranoid schizophrenia but that he denied symptoms of hallucinations and delusions. This medical professional diagnosed the Veteran's symptoms as to rule out a psychotic disorder and to rule out a depressive disorder. 

*The Veteran's March 2008 allegation that he was treated for psychiatric symptoms months after his discharge from service and that he had numerous hospitalizations for his symptoms since service. 

*A July 2009 VA psychological outpatient note where a VA doctor did not review the Veteran's records before providing a provisional diagnosis of adjustment disorder NOS.

*A July 2010 hearing before a decision review officer (DRO) when the Veteran testified that his first hospitalization for psychiatric symptoms was in March 1979 and that he did not have psychiatric treatment in service. 

*An April 2015 VA examination report where a VA examiner concluded that the Veteran does not have a mental disorder pursuant to the DSM-V. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

